FOLLETT, J.
The learned counsel for the Rew York Central & Hudson River Railroad Company insists that the order confirming the report of the commissioners should be reversed for four reasons: (1) That, none of the property of the respondents having been taken, they, as owners and occupants of realty abutting on Michigan street, are not “lawfully entitled,” under section 12, quoted in the statement of facts, to damages resulting from the construction of the improvement ;• (2) that the damages awarded are excessive; (3) that damages were-erroneously awarded for diverting business from the property, and for-obstructing the street while the improvement was being made; (4) that damages sustained by the occupants of the really bv the diversion of business during the construction of the improvement were erroneously included in the sum awarded.
The contention that the rights of the litigants in this proceeding are controlled by the cases of which Ottenot v. Railway Co., 119 N. Y. 603, 23 N. E. 169; Reining v. Railway Co. (Super. Buff.) 3 N. Y. Supp. 238, affirmed 128 N. Y. 157, 28 N. E. 640; and Talbot v. Railroad Co., 78 Hun, 473, 29 N. Y. Supp. 187, affirmed 151 N. Y. 155, 45 N. E. 382, —are type's, cannot be sustained. Ottenot’s Case was an action at law to recover damages of the defendant for constructing an embankment in Commercial street, in the city of Buffalo, in front of the plaintiff’s lots, for the purpose of carrying that street over the defendant’s tracks' in Water street. The obstruction complained of was an approach for an overhead crossing, the construction of which was authorized by the-city; and it was held that the plaintiff could not recover dámages of the defendant for changing the grade of the street under the authority of the city. The plaintiff did not seek redress under section 17 of title 9 of chapter 519 of the Laws of 1870,—the charter of the city of *847Buffalo. Reining’s Case was an action at law for the recovery of damages of the defendant for having constructed its road on an embankment in and along Water street, in the city of Buffalo, which interfered with the use of the plaintiff’s property. The embankment was not an approach for an overhead crossing,—a change of grade,—but it was-an appropriation of Water street for railroad purposes; and it was held that damages were recoverable. Talbot’s Case was brought to restrain the defendant from constructing, pursuant to legislative and municipal authority, a crossing in Forty-Eighth street, in the city of New York, over its track, which crossed that strec-t. These cases, and many similar ones which might be referred to, are not germane to this-proceeding, which was begun, not by the landowner for the recovery of affirmative relief, legal or equitable, but was begun by the grade-crossing commissioners to assess the damages occasioned to the real estate described in the proceeding by the proposed improvement. The contention of the counsel for the railroad company that, because none of the respondents’ land was taken for the purposes of the improvement, the damages occasioned to the land cannot be recovered, is not sustainable. Such is the general rule applicable to cases not controlled by statutes (Folmsbee v. City of Amsterdam, 142 N. Y. 118, 36 N. E. 821), but this case is governed by section 12 of chapter 345 of the Laws of 1888, as amended by section 9 of chapter 255 of the Laws of 1890, and quoted in the statement of facts.
It is plain that the legislature, by this section, intended that the-city and the railroads should compensate the owners and persons interested in real estate (1) for land actually taken, and (2) for land not t alien, but injured by the construction of the improvements authorized by the act. It is contended in behalf of the railroad that it was the intention of the legislature simply to authorize compensation to be made in cases in which landowners were entitled to recover damages under the general laws of the state. I do. not so read the section. The words, “the owners and persons interested therein are lawfully entitled to compensation,” refer to persons who are lawfully entitled to compensation under this statute. But, assuming that these words refer to rights to compensation existing under other laws or statutes, the case of the appellants is not helped, for, when chapter 345 of the Laws of 1888 was passed, section 17 of title 9 of chapter 519 of the Laws of 1870 (the charter of the city of Buffalo) provided that, “When the city shall alter the recorded grade of any street or alley, the owner of any house or lot fronting thereon may, within one year thereafter, claim damages by reason of such alteration,” which provision was incorporated in section 406 of chapter 105 of the Laws of 1891 (the present charter of the city of Buffalo). The sections referred to also provide a mode for ascertaining and paying the damages occasioned abutting property, by the change of the grade of the street; so, when chapter 345 of the Laws of 1888 was enacted, the owner of realty abutting on a street which was injured by changing the grade of the street was “lawfully entitled to compensation therefor.” Under the grade-crossing statutes and the charter of the city of Buffalo, the owners and persons interested in land not taken, but injured by the improvements made, pursuant to these acts, are entitled to be compen*848sated for the damages sustained. The same view of the effect of these ■statutes was taken by the Third appellate division In re Grade-Crossing Com’rs of City of Buffalo, 6 App. Div. 327, 40 N. Y. Supp. 520, though the precise point here considered was not involved in that -proceeding, as in that case part of the land of the claimant was taken.The injustice of injuring abutting lands on streets by changing their .grade for the benefit of the municipality has been recognized by a statute which provides that whenever the grade of any street, highway, or bridge in any incorporated village is changed or altered, to the injury •of abutting realty, compensation must be made. Chapter 113, Laws 1883; 3 Rev. St. (9th Ed.) p. 2557.
Are the damages awarded excessive? Four witnesses sworn in behalf of the landowner estimated the difference in the valué of the premises before and after the construction of the improvement. One estimated the damages at $100,000, one at $114,000, one at $129,000, and one at $160,000. The testimony of these witnesses shows that they are men of much experience in real estate in the city of Buffalo, and their competency to express an opinion is not questioned. The witnesses sworn in behalf of the city and of the railroad estimated the ■damages at a much smaller sum, but the commissioners appointed to assess the damages were freeholders of the city; were in a position to judge of the value of the testimony of the witnesses; and, in addition, they saw the property, and were presumably selected for their knowledge of the values of real estate; and, it not appearing that they took into account any element not proper to be considered, their award should not be set aside as excessive.
Charles I. Baker was a lessee in possession of the hotel property, under a lease extending from August 1, 1893, to December 31, 1899, at the annual rental of $7,000, and of two stores, under a lease extending from Hay 1, 1893, to May 1, 1900, at an annual rental of $1,-200. Jabez H. Peterson and Seward E. Peterson were lessees in possession of a drug store, under a lease extending from May 1, 1893, to May 1,1896, with the privilege of renewal for two years, at an annual rental of $800. The improvement was begun May 16, 1895, when Michigan street was closed, and was completed the last of March, 1896. Evidence was given by the lessees and by others showing the effect on their respective businesses while the improvement was being made and its effect after its completion. This was competent, not on the theory that the loss of the profits was an element of damages, but it bore on the question of the value of the property for business purposes. Brucker v. Railway Co., 106 N. Y. 157, 12 N. E. 568; Doyle v. Railway Co., 128 N. Y. 488, 28 N. E. 495; Cook v. Railroad Co., 144 N. Y. 115, 39 N. E. 2.
The lessees were “parties interested in the land injured,” under the twelfth section of the statute, and it was competent to show how their interests were affected for the purpose of apportioning the damages to the property between the owner and the lessees. The apportionment did not concern the city nor the railroad. There is nothing in the case justifying the inference that the loss of profits of the lessees was taken into account in estimating the damages. The respondents were entitled to recover for the diminished rental value of the property from *849the time that work was commenced on the improvement down to the time when the easements were acquired,—past damages,—and also to recover the damages to the fee. The amount of rents received is not the measure of damages, but the difference in the rental value of the property is, and the actual effect of the improvement upon the property may be shown as bearing upon this question. Besides, under the statute, the lessees as well as the owners were entitled to their damages, and they were united in this proceeding by the grade-crossing commissioners for the purpose of having the damages of all assessed in one proceeding. The appeal of the grade-crossing commissioners does not seem to require much discussion. They began this proceeding to have the damages to this property appraised. They filed no exceptions to. the report of the commissioners; did not object to its confirmation; but, on the contrary, moved that it be confirmed. It is insisted in their behalf that they should have been allowed costs in addition to their disbursements. The following costs and disbursements were allowed:
To the grade-crossing commissioners, disbursements...............$1,160 22
To .lames W. Wadsworth, costs and disbursements................ 830 00
To Charles I. Baker, costs and disbursements..................... 100 00
To Jabez H. and Seward E. Peterson, costs........................ 25 00
Total ..................................................... $1,615 22
One-half of this sum was ordered to be paid by the city and one-half by the railroad, “in accordance with the contract entered into between the grade-crossing commissioners of the city of Buffalo and the said railroad companies to change the grade of Michigan street.” The contract is not in the record, but we assume that its terms were made known to the special term, and that its order is in accordance with the contract. This being a special proceeding, the allowance of costs was in the discretion of the court. Code Civ. Proc. § 3240.
The order should be affirmed, with costs to be taxed in favor of the respondents and against the appellants. All concur.